Case 0:18-cv-61771-WPD Document 28 Entered on FLSD Docket 10/18/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


  GOYARD ST-HONORE, Plaintiff,

  v.                                                           CASE NO. 18-61771-CIV
                                                               (DIMITROULEAS/SNOW)
  ABRAHAM BEN et al.,
                                Defendants.



   NOTICE OF APPEARANCE BY DEFENDANTS NO. 27, 28, 31, 36, 42, 43, 46, 49, and 52

         DEFENDANTS, No. 27 (11Sugar&Spice); No. 28 (amazing-women); No. 31 (Better Bay);

  No. 36 (fly and wing); No. 42 (Igiftbox); No. 43 (Joyful Fish); No. 46 (Life spring); No. 49 (My

  Everything); and No. 52 (Pink_Sakura), by and through the undersigned appear and request that

  copies of all pleadings, notices, motions, orders, correspondence, discovery, and other papers filed

  in this cause exclusive of original service be served upon Law Offices of Bradford A. Patrick PA,

  4610 North Central Avenue, Heights Exchange Building No. 2, Tampa, Florida, 33603, or if via

  electronic filing (CM/ECF), to bap@baplegal.com.

         Dated this 18th day of October, 2018.

                                                       /s/Bradford A. Patrick
                                                       Bradford A. Patrick, Esq.
                                                       Florida Bar No. 0529850
                                                       Counsel for Defendants
                                                       4610 North Central Avenue
                                                       Heights Exchange Building No. 2
                                                       Tampa, FL 33603
                                                       Ph (813) 384-8548
                                                       bap@baplegal.com
Case 0:18-cv-61771-WPD Document 28 Entered on FLSD Docket 10/18/2018 Page 2 of 2



                                   CERTIFICATE OF SERVICE

          I certify that the foregoing was served upon the following service list via ECF this 18th

  day of October, 2017.

                                                        /s/Bradford A. Patrick
                                                        Bradford A. Patrick
  For Plaintiff:

  STEPHEN M. GAFFIGAN PA
  Stephen M. Gaffigan (Fla. Bar No. 025844)
  Virgilio Gigante (Fla. Bar No. 082635)
  T. Raquel Wiborg-Rodriguez (Fla. Bar. No. 103372)
  401 East Las Olas Blvd., Suite 130-453
  Ft. Lauderdale, Florida 33301
  Telephone: (954) 767-4819
  Facsimile: (954) 767-4821
  E-mail: Stephen@smgpa.net
  E-mail: Leo@smgpa.net
  E-mail: Raquel@smgpa.net
